 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    ANGELICA FIGUEROA,                                 Case No. 1:19-cv-00593-AWI-EPG

12                    Plaintiff,
                                                         ORDER RE: STIPULATED REQUEST FOR
13            v.                                         DISMISSAL OF ENTIRE ACTION WITH
                                                         PREJUDICE
14    SYNCHRONY BANK,

15                    Defendant.                         (ECF No. 7)

16

17          Plaintiff, Angelica Figueroa, and Defendant, Synchrony Bank, have filed a stipulation to

18    dismiss the entire action with prejudice (ECF No. 7). In light of the stipulation, the case has

19    ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San

20    Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is respectfully

21    directed to close this case.

22
     IT IS SO ORDERED.
23

24      Dated:     August 16, 2019                             /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
